DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-4, 6-8, 10-14, are pending and being examined.

Response to Amendment
The previous rejection of Claims 2, 3, and 12 under 35 U.S.C. 103 as being unpatentable over JP 03-234726 A1 to Nishiboro et al. (hereinafter Nishiboro) and further in view of US 2004/0110878 A1 to Knop et al. (hereinafter Knop) are withdrawn in light of the Applicant’s amendments and cancellation.
The previous rejection of Claim 11 under 35 U.S.C. 103 as being unpatentable over Nishiboro and Knop, as applied to claim 2, and further in view of US 4,321,351 A to Zuppinger et al. (hereinafter Zuppinger) are withdrawn in light of the Applicant’s amendments and cancellation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4, 6-8, 10, and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 03-234726 A1 to Nishiboro et al. (hereinafter Nishiboro) and further in view of US 2013/0032375 A1 to Georlette et al. (hereinafter Georlette).

Regarding claims 4, 6, 7, and 14, Nishiboro teaches a thermosetting resin composition in Example 1 comprising 10 parts of a brominated epoxy compound A having the formula 1 
    PNG
    media_image1.png
    119
    434
    media_image1.png
    Greyscale
 , 2 parts of tribromophenol/ethylene oxide adduct, 100 parts of thermosetting resin, and 3 parts of cresyl-diphenolphosphate (See Table 1, STN abstract, and page 3). Nishiboro teaches the 100 parts of thermosetting resin such as epoxy resin, and bromo-epoxy resin having formula (I) of claim 1, with no Sb2O3. The above brominated epoxy compound A formula 1 meets the claimed formula (I), wherein n is zero degree of polymerization. Nishiboro further teaches the above thermosetting resin can be an epoxy resin (page 2), and is used in the field of coatings, films, moldings and adhesives (See abstract).  Nishiboro further teaches the addition of the brominated epoxy compound and tribromophenol/ethylene oxide adduct gives flame retardance and heat resistance, (See page 1-3) and are used in a ratio of 1:9 to 9:1 and in a total amount of the two components of amount of 5-50 parts per 100 parts of resin (page 2), which correlates to 0.5-45 parts of brominated epoxy compound per 100 parts of epoxy resin which overlaps and meets the ranges cited in claims 4 and 6. Nishiboro does not teach the Sb2O3. Nishiboro further teaches the above is impregnated on a paper and cured at 150 deg C to form a laminate (page 3), which meets the process of claim 14 wherein the heat is the curing agent aid. 
Nishiboro also teaches the composition can be used with other additives such as phosphorus flame retardants.
Nishiboro does not explicitly teach the amounts of 15-40 or 20-40 part of a liquid mixture of butylated triphenyl esters cited in claims 4-7.
However, as cited above and incorporated herein, Georlette teaches in the examples a coating composition comprising a brominated epoxy oligomer F-3020, and/or F-2016 (para 50-54), an aryl phosphate ester such as Phosflex 71B, (para 27), and an epoxy soya oil (Table 1, para 54-55). Georlette further teaches the brominated oligomers above have the formulas
    PNG
    media_image2.png
    379
    831
    media_image2.png
    Greyscale
and can be used in combinations thereof, wherein n is 0-10 (para 15). The above F-3020 brominated epoxy oligomer meet the claimed tribromophenyl end-capped flame retardant having the claimed formula (I), and the Phosflex 71B meets the claimed liquid mixture of butylated triphenyl phosphate ester cited in claims 4, 5, 8, and 10, as cited on page 11 of the Applicant’s specification. Georlette further teaches the Phosflex 71b, i.e. mixed butylated triphenyl phosphate ester, used in combination with same tetrabrominated oligomer as cited above in Nishiboro. Georlette further teaches the same field of flame-retardant coatings as cited above in Nishiboro. Georlette also teaches the brominated epoxy oligomer (BEO) is melt mixed with the phosphate ester resin (para 32 and 56), and are mixed in a weight ratio of BEO to phosphate ester of 1:1 to 1:3 (para 31), which correlates to 30-50 wt% of BEO in the solution which overlaps and meets the claimed rang cited in claim 7, and furthermore, when combined with the teachings of 0.5-45 parts of brominated epoxy compound per 100 parts of epoxy resin of Nishiboro above, correlates to 0.5-135 parts of Phosflex 71b per 0.5-45 parts of brominated epoxy compound per 100 parts of epoxy resin, which overlaps and meets the claimed range cited in claims 4, and 6. Georlette further teaches adding the BEO and phosphate ester in the ratio will give a flame retardancy of V-0 (para 30). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to include the amounts of Phosflex 71b of Georlette for the phosphorus flame retardant in Nishiboro because Georlette teaches the Phosflex 71b can be used in combination with same tetrabrominated epoxy oligomer as cited above in Nishiboro and further teaches the same field of flame retardant coatings as cited above in Nishiboro, and Georlette further teaches adding the BEO and phosphate ester in the ratio will give a flame retardancy of V-0 (para 30).
In regard to the process steps of claim 7, although Nishiboro teaches all the ingredients mixed together, the claimed mixing process of claim 7 is found obvious because one skilled in the art would reasonable expect for the resultant composition to be the same since all the same components are taught by Nishiboro and Georlette. Although the steps are in different order, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04 IV.C.

Regarding claims 8, and 10, as cited above and incorporated herein, the combination of Nishiboro and Georlette teaches the curable epoxy composition. 
Nishiboro teaches a thermosetting resin composition in Example 1 comprising 6 parts of a brominated epoxy compound A having the formula 2 
    PNG
    media_image3.png
    74
    374
    media_image3.png
    Greyscale
, and 6 parts of a tribromophenol/ethylene oxide adduct, 100 parts of a thermosetting resin, and 3 parts of cresyl-diphenol-phosphate (See Table 1, STN abstract and page 3). The above 
    PNG
    media_image3.png
    74
    374
    media_image3.png
    Greyscale
meets the claimed brominated formula having a molecular weight about ~2432, which meets the claimed formula II cited in claims 8 and 10. Nishiboro further teaches the thermosetting resin can be an epoxy resin (page 2), and is used in the field of coatings, films, moldings and adhesives (See abstract). Nishiboro further teaches the addition of the brominated epoxy compound and tribromophenol/ethylene oxide adduct gives flame retardance and heat resistance, (See page 1-3) and are used in a ratio of 1:9 to 9:1 and in a total amount of the two components of amount of 5-50 parts per 100 parts of resin (page 2), which correlates to 0.5-45 parts of brominated epoxy compound per 100 parts of epoxy resin which overlaps and meets the claimed amounts in claims 8 and 10. 
Georlette further teaches the Phosflex 71b, i.e. mixed butylated triphenyl phosphate ester, used in combination with same tetrabrominated oligomer as cited above in Nishiboro. Georlette also teaches the brominated epoxy oligomer (BEO) is melt mixed with the phosphate ester resin (para 32 and 56), and are mixed in a weight ratio of BEO to phosphate ester of 1:1 to 1:3 (para 31), and when combined with the teachings of 0.5-45 parts of brominated epoxy compound per 100 parts of epoxy resin of Nishiboro above, correlates to 0.5-135 parts of Phosflex 71b per 0.5-45 parts of brominated epoxy compound per 100 parts of epoxy resin, which overlaps and meets the claimed range cited in claim 10. Georlette further teaches adding the BEO to phosphate ester in the ratio will give a flame retardancy of V-0 (para 30).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiboro and Georlette, as applied to claim 4, and further in view of US 4,321,351 A to Zuppinger et al. (hereinafter Zuppinger).

Regarding claim 13, as cited above and incorporated herein, the combination of Nishiboro and Georlette teaches claim 4.  
Nishiboro also teaches the brominated epoxy compound and tribromophenol/ethylene oxide adduct is used with thermosetting resins such as an epoxy resin (page 2), and is used in the field of coatings, films, moldings and adhesives (See abstract). Nishiboro further teaches the addition of the brominated epoxy compound and tribromophenol/ethylene oxide adduct gives flame retardance and heat resistance, (See page 1-3) and are used in a ratio of 1:9 to 9:1 and in a total amount of the two components of amount of 5-50 parts per 100 parts of resin (page 2). Nishiboro does not teach the Sb2O3.
Nishiboro does not explicitly teach the two-component kit cited in claim 13.
However, Zuppinger teaches epoxy resin castings comprising an epoxy resin, a carboxylic anhydride curing agent. Zuppinger further teaches the reaction mixture further includes additives such as flame retardants (col 4, ln 59-64) and the reaction mixture is prepared in two premixes of a resin component (A) comprising the epoxy resin and the additives and a hardener component (B) comprising the carboxylic anhydride (col 5, ln 1-14), which meets the kit cited in claim 13. Zuppinger further teaches the components are mixed, coated to form casting or encapsulant and cured (col 5, ln 29-53).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to the include the brominated epoxy compound and tribromophenol/ethylene oxide adduct of Nishiboro as the flame retardants in the two components of Zuppinger because Nishiboro teaches the same field of epoxy resin coatings as cited in Zuppinger and Nishiboro further teaches the addition of the brominated epoxy compound and tribromophenol/ethylene oxide adduct gives flame retardance and heat resistance, (See page 1-3).

Allowable Subject Matter
Claims 2, 3, 11 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is JP 03-234726 A1 to Nishiboro et al. (hereinafter Nishiboro), as cited above and incorporated herein. Nishiboro does not teach the mixture of aluminum ammonium polyphosphate and resorcinol bis(diphenylphosphate) cited in claims 2 and 3.
In regard to the Knop reference (US 2004/0220878), as cited on page 11 of the Applicant’s arguments dated 02/09/2022, Knop teaches a mixture of a diphosphinic salt having formula (II) (para 25) used in combination with a phosphorus compound (para 33) such as tetraphenyl resorcinoldiphosphate (i.e. resorcinol bis(diphenol phosphate). However, on page 11 of the Applicant’s arguments dated 02/09/2022, it was pointed out that the formula (II) is to diphosphinic salts wherein the R1-R3 are alkyl groups and do not contain the necessary oxygen groups to form the claimed polyphosphate. 
Thus, Knop does NOT teach the claimed aluminum ammonium polyphosphate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 11, filed 02/09/2022, with respect to Claims 2, 3, and 12 under 35 U.S.C. 103 as being unpatentable over JP 03-234726 A1 to Nishiboro et al. (hereinafter Nishiboro) in view of US 2004/0110878 A1 to Knop et al. (hereinafter Knop),  have been fully considered and are persuasive.  The previous rejections of claims 2, 3, 11 and 12 haves been withdrawn. 
As cited above and incorporated herein, the Applicant argues that Knop teaches mixture of a diphosphinic salt having formula (II) (para 25) used in combination with a phosphorus compound (para 33) such as tetraphenyl resorcinoldiphosphate (i.e. resorcinol bis(diphenol phosphate), but does teach the claimed aluminum ammonium polyphosphate. 
This is found persuasive and the rejection has been withdrawn.

Applicant's arguments filed 02/09/2022 have been fully considered but they are also not persuasive in part.
On page 14, the Applicant argues that the amendment to claim 4 renders the combination of cited references as moot. This is not persuasive because, as cited above and incorporated herein, the combination of Nishiboro in further view of Georlette teaches claims 4, 6-8, 10 and 14. Furthermore, the Applicant explicitly states in their specification that an example of the liquid “mixed butylated (primarily mono-t-buytylphenyl) triphenyl phosphate ester” is Phosflex 71B, (page 7, ln 5-15), which Georlette teaches as cited above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 15, the Applicant argues that Nishiboro only teaches a minor amount of phosphorus flame retardant. This is not persuasive because, as cited above and incorporated herein, the claimed amounts are cited in Georlette. The Applicant further argues that one skilled in the art would not add the phosphorus additive of Georlette for the phosphorus additive in Nishiboro without practicing inventive skills. This is not persuasive because as cited above, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to include the amounts of Phosflex 71b of Georlette for the phosphorus flame retardant in Nishiboro because Georlette teaches the Phosflex 71b can be used in combination with same tetrabrominated epoxy oligomer as cited above in Nishiboro, and further teaches the same field of flame retardant coatings as cited above in Nishiboro, and Georlette further teaches adding the BEO and phosphate ester in the ratio will give a flame retardancy of V-0 (para 30).
On page 15-16, the Applicant argues that a second reason Nishiboro and Georlette can not be combined is because Knop cites in para 24 that there is a difference between thermoplastic polymers and thermosetting materials and thus, one skilled in the art would know that the addition of flame-retardant additives in such systems are not readily predictable. This is not persuasive because the Knop reference is not used in the rejection of claim 4 over Nishiboro and Georlette and is not relevant to the rejection. This is because Knop talks about different types of flame retardants in the art and does not talk about the specific flame retardant cited in Georlette. Specifically, paragraph 24 of Knop is speaking generally about the background of the art of the flame-retardant performance of an entirely different flame retardant, i.e. salts of phosphinic acids, which are not related and irrelevant to the specific type of flame retardant used in Georlette, (i.e. butylated triphenyl phosphate esters). The Applicant readily admits to this difference earlier on page 11 of their arguments where the Applicant has argued that phosphines are structurally different from phosphates.
On page 16-17, the Applicant argues the third reason that both Nishiboro and Georlette teaches using various additional flame retardants and thus, one skilled in the art would know that the additional flame retardants and additives are mandatory, such as the inclusion of antimony trioxide. This is not persuasive because Nishiboro teaches that antimony trioxide may be added (page 2), which demonstrates that it is optional which is shown and exemplified in the examples of Nishiboro which does not contain any. This is also true in Georlette which explicitly states the additives are optional in para 29. Both Nishiboro and Georlette explicitly state “optional” and “may” which is further evidence of the record that other cited additives and flame retardants are optional and are not mandatorily included, such as the antimony trioxide.
On page 17, the Applicant again argues that Nishiboro does not teach the claimed amount of butylated triphenyl phosphate esters. This is unpersuasive for the same reasons addressed above and incorporated herein.
On page 17-18, the Applicant argues that Georlette does not teaches the claimed process steps. This is not persuasive because, as cited above and incorporated herein, Nishiboro teaches the claimed steps. 
On page 18-9, the Applicant argues Nishiboro does not teach an epoxy resin and exemplifies using a phenolic resin. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments and furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123.
In this case, the Applicant’s arguments are found unpersuasive because, although Nishiboro uses a phenolic resin in their examples, Nishiboro further teaches the thermosetting resin can be an epoxy compound resin (para 2).
On page 19, the Applicant argues the same argument above that claim 8 recites a mixture of liquid butylated triphenyl phosphate esters which is not taught by the prior art. This is not persuasive because, as cited above and incorporated herein, Georlette teaches the Phosflex 71B (para 27), which the Applicant explicitly states in their specification the Phosflex 71B is an example of the liquid “mixed butylated (primarily mono-t-buytylphenyl) triphenyl phosphate ester”, (page 7, ln 5-15).
On page 19-20, in regards to claim 13, the Applicant argues that Zuppinger does the cure the deficiencies cited above. This is found unpersuasive for the same reasons as addressed above and incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        

/RACHEL KAHN/Primary Examiner, Art Unit 1766